Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is  objected to because of the following informalities: 
Claim 7, the term  “nods” appears to be typographical error of --nodes--, the terms   “ the compressed network” and “the method”  in line 1 lack  proper antecedent bases.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding claim 4, it is not clear whether the limitations in side of the parentheses are parts of the claims or not. More specifically, the claim recites “each cluster entry comprising a pointer variable pointing to a parent cluster (or indicating that the cluster is a root, for the case of pointer is null) in lines 2-3. Thus, metes and bounds of the claims are unclear .
        

Regarding claim 5, it is not clear whether the limitations in side of the parentheses are parts of the claims or not. More specifically, the claim recites “associating of nodes with new numbers of clusters (after renumbering)” in line 4. Thus, metes and bounds of the claims are unclear .


  Appropriate clarifications are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.



This judicial exception is not integrated into a practical application. The claim recites the following additional elements “ network”,  “nodes”,  “cluster”, “ edge “ are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, and “decompression ” do nothing more than add insignificant extra solution activity to the judicial exception, such as data. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.  See MPEP 2106.05(g). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “ network”,  “nodes”,  “cluster”, “the edge “ and “decompression ” data amount to no more than mere instructions to apply the exception using well-known, routine and conventional generic computer component, and merely gathering data which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, at least these claims appear to be patent ineligible under 35 USC 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Inderjit S. Dhillon et al. (“Weighted Graph Cuts without Eigenvectors: A Multilevel Approach”, NOVEMBER 2007, Inderjit hereinafter) .

As to claim 1, Inderjit teaches a method of compressing a similarity network characterized by nodes (e.g., see “vertices “ at  P. 1946,  Section “3 GRAPH CLUSTERING” for “6.1 Gene Network Analysis” at page 1951)  with a plurality of repetitions of characters sequences; and a plurality of edges (e.g., see “edges” at P. 1946,  Section 3 GRAPH CLUSTERING) , each edge connecting a pair of said nodes based on a first similarity threshold (e.g.,  See “an edge between two vertices represents their similarity”, at P 1946, Section 3 GRAPH CLUSTERING); the method comprising clustering of said nodes according to a second similarity threshold (e.g., “Ratio association” at p 1946, and “Normalized cut” at same P) wherein said second similarity threshold is higher than said first similarity threshold.(e.g., see “aims to maximize within- cluster association relative to the size of the cluster” P. 1946).  

As to claim 7, see rejection of claim 1 above. Inderjit teaches  4a) calculate similarities between each pair of nodes in each cluster ((e.g.,  See “an edge between two vertices represents their similarity”, at P 1946, Section 3 GRAPH CLUSTERING); b) for each pair of nods with similarity higher than the first similarity threshold set the edge (e.g., “Ratio association” at p .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Inderjit S. Dhillon et al. (“Weighted Graph Cuts without Eigenvectors: A Multilevel Approach”,NOVEMBER 2007, Inderjit hereinafter) in view of  Zakharia Frenkel et al. (“ Repeated Bisections Approach for Local Clustering of PPINs, March 2013, Zakharia hereinafter).


As to claim 2, Inderjit does not teach wherein the network is a Protein Connectivity Network ("PCN"). However, Zakharia teaches  wherein the network is a Protein Connectivity Network .


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inderjit S. Dhillon et al. (“Weighted Graph Cuts without Eigenvectors: A Multilevel
Approach”,NOVEMBER 2007, Inderjit hereinafter) in view of  Yehoshua Sobolevsky et al. (“ Combinations of Ancestral Modules in Proteins”, 20 November 2007, Yehoshua hereinafter).

As to claim 5 Inderjit does not teach  a) calculating amount of root clusters; b) renumbering the clusters; c) associating of nodes with new numbers of clusters (after renumbering); d) creating an output file of content of clusters; and e) building connections between the clusters for each said edge where nodes of said edges are connected to different clusters. However, Yehoshua teahes a) calculating amount of root clusters; b) renumbering the clusters (e.g., “renumbering”) ; c) associating of nodes with new numbers of clusters (after renumbering); d) creating an output file of content of clusters 9 (e.g., “lists of trees and of nodes were created”, “combining trees and renumbering”) ; and e) building connections between the clusters for each said edge where nodes of said edges are connected to different clusters ( e.g., see p. 649, col. 2, para 1, “Construction of Networks in the Formatted Sequence Space”, “Algorithms and sequences used for evolutionary networks and formatted sequence space”, “the generation of Each record in the list of trees contained its order number as well as the order number of another connected tree located upstream in the list (if any). Each record in the list of nodes contained the sequence number and the position of the corresponding sequence fragments, and the number of trees to which the node belonged”, “combining trees and renumbering”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Inderjit  by adopting the teachings of Yehoshua to provide “the higher identity thresholds (65, 67, …, 100%)” (Yehoshua, See page 649).


As to claim 6 , see rejection of claim 1 above. However,  Inderjit does not teach  a) receiving a database of proteins; b) receiving a Protein Connectivity Network (PCN); c) creating a network with amount of nodes equal to amount of proteins in the protein database, d) inputting PCN characterized by a plurality of edges; e) initializing, as unconnected, new nodes, defined as said proteins of said database, in a newly compressed network; connecting between two nodes and thereby making a new connection, wherever the inputted nodes belong to different proteins of said database and there is no prior connection in said new network between the different proteins, f) discounting said prior connection wherever there is a prior connection in said new network; and outputting a new compressed network. Yehoshua teahes a compressed similarity network made by the steps (e.g., see abstract, “the functional identity of the corresponding protein”)  of:a) receiving a database of proteins ; b) receiving a Protein Connectivity Network (PCN) (e.g.,  see page 645 , “Evolution of the Ancestral Modules in Protein Sequence Space”, “The protein sequence space”, “The points of the space (fragments) may be 
points make numerous smaller networks. Each of the networks (graphs) consists of one or several clusters linked by several bonds”  and  “reading of the database lists of trees and of nodes were created” in  page 649); c) creating a network with amount of nodes equal to amount of proteins in the protein database (e.g., “Construction of Networks in the Formatted Sequence Space”, Algorithms and sequences used for evolutionary networks and formatted sequence space”,  “the generation of connected Networks”, “lists of trees and of nodes were created” for “the proteins” in page 644) , d) inputting PCN characterized by a plurality of edges; e) initializing, as unconnected, new nodes, defined as said proteins of said database, in a newly compressed network (e.g., “combining trees” for “Networks”); connecting between two nodes and thereby making a new connection (e.g., “lists of trees and of nodes were created”, a new tree and added to the list”) , wherever the inputted nodes belong to different proteins of said database and there is no prior connection in said new network between the different proteins (see Table 1 of page 641) discounting said prior connection wherever there is a prior connection in said new network (e.g., (e.g., “lists of trees and of nodes were created”, a new tree and added to the list”); and outputting a new compressed network (e.g., ( e.g., see p. 649, col. 2, para 1, “Construction of Networks in the Formatted Sequence Space”, Algorithms and sequences used for evolutionary networks and formatted sequence space”,  “the generation of connected Networks”, “lists of trees and of nodes were created”, “Each record in the list of trees contained its order number as well as the order number of another connected tree located upstream in the list (if any). Each record in the list of nodes contained the sequence in modern prokaryotic proteins. These elements appear in the sequences in a variety of combinations, involving different elements, in various orders. It appears that these omnipresent elements represent small (and, possibly, minimal) units of protein evolution, and not just fragments of highly conserved proteins” in   pages 640). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Inderjit  by adopting the teachings of Yehoshua to provide “the higher identity thresholds (65, 67, …, 100%)” (Yehoshua, See page 649).


Allowable Subject Matter
Claim 3 is to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Will et al. (2009/0037440) discloses “Streaming Hierarchical Clustering”
Vempala et al. (US 2008/0010304) discloses “Techniques for clustering a set of objects”.
Singh et al. (US 2011/0173189) discloses “GRAPH QUERYING, GRAPH MOTIF MINING AND THE DISCOVERY OF CLUSTERS”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194